NUMBER 13-06-00417-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


LAWRENCE THOMAS DAUGHTREY JR.,                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

      Lawrence Thomas Daughtrey, Jr., pleaded guilty to the offenses of aggravated

assault, see TEX . PENAL CODE ANN . § 22.02 (Vernon Supp. 2007), and burglary of a

habitation with intent to commit sexual assault, see id. § 30.02(a)(1) (Vernon 2003). The

trial court deferred adjudication of guilt and placed Daughtrey on probation in accordance
with a plea bargain agreement.1 The trial court ultimately adjudicated guilt, sentencing

Daughtrey to fifteen years’ confinement in the Texas Department of Criminal Justice –

Institutional Division for each offense, set to run concurrently, in accordance with a second

plea bargain agreement. The trial court certified that this was not a plea bargain case and

that Daughtrey had the right to appeal.2

         However, the record reflects that at the adjudication of guilt hearing, Daughtrey and

the State entered into a second plea bargain agreement regarding the length of his

sentence. In a plea-bargain case in which the punishment conforms with the plea

agreement, a defendant may only appeal those matters that were raised by written motion

filed and ruled upon before trial unless the defendant obtains the trial court’s permission

to appeal. See TEX . R. APP. P. 25.2(a)(2); Hargesheimer v. State, 182 S.W.3d 906, 911

n.4 (Tex. Crim. App. 2006); Barcenas v. State, 137 S.W.3d 865, 865-66 (Tex.

App.–Houston [1st Dist.] 2004, no pet.). There are no written motions in the record

reflecting that any pretrial issues were decided adversely to Daughtrey. The record does

not reflect Daughtrey requested and obtained the trial court’s permission to appeal. The

judgment reflects that appellant was sentenced to fifteen years for each offense, to run

concurrently, as the parties agreed.
         1
             Pursuant to this plea bargain, Daughtrey was placed on deferred adjudication for a period of ten
years.

         2
           The State used separate indictm ents to charge appellant with these offenses. As such, this Court
assigned a separate cause num ber for each offense: 13-06-0418-CR for the aggravated assault offense and
13-06-0417-CR for the burglary of a habitation with intent to com m it sexual assault offense. This Court,
however, in a per curiam opinion, sum m arily denied appellant relief on the aggravated assault offense (13-06-
0418-CR), noting that “an appeal m ust be dism issed if the trial court’s certification does not show that the
defendant has the right of appeal.” See Daughtrey v. State, No. 13-06-00418-CR, 2007 Tex. App. LEXIS
9008, at *1-2 (Tex. App.–Corpus Christi Nov. 15, 2007, pet. ref’d) (m em . op., not designation for publication).
The focus of this opinion, therefore, is with regard to the burglary of a habitation with intent to com m it sexual
assault offense.



                                                        2
       The trial court’s certification that this was not a plea agreement, and of Daughtrey’s

right to appeal, conflicts with the record. See Waters v. State, 124 S.W.3d 825, 826 (Tex.

App.–Houston [14th Dist.] 2003, pet. ref’d). Where the trial court’s certification erroneously

states there is a right to appeal and the record shows there is no right, the appeal may be

dismissed without obtaining an amended certification. See Barcenas, 137 S.W.3d at 866.

The appeal is dismissed for want of jurisdiction.

       APPEAL DISMISSED.

                                                  ________________________
                                                  ROGELIO VALDEZ
                                                  Chief Justice
Do not publish. TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 21st day of August, 2008.




                                              3